Appeal by the defendant from an order of the Supreme Court, Queens County (Grosso, J.), dated August 16, 2001, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention on appeal, the Supreme Court’s determination that he was a level three sex offender under the Sex Offender Registration Act was supported by clear and convincing evidence (see Correction Law art 6-C; People v Smith, 5 AD3d 752 [2004], lv denied 3 NY3d 602 [2004]; People v Moore, 1 AD3d 421 [2003]; People v Brooks, 308 AD2d 99 [2003]). Ritter, J.P., Krausman, Goldstein and Lifson, JJ., concur.